DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 12/21/2020.
Claims 1-3, 6, 7, 10, 11, 13-15 and 18-20 are amended.
Claims 1-20 are pending in the current application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claim amendments and supporting remarks overcome the prior obviousness rejections. The prior art does not disclose the combination of features cited in the independent claims and the functionality of the stepper motor wherein the first drive signal comprises a plurality of DC voltage pulses that each represents a discrete, incremental rotation of the stepper motor, wherein the second drive signal is provided by decreasing a frequency of the DC voltage pulses of the first drive signal; or increasing a pulse width of the DC voltage pulses of the first drive signal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6759822 discloses an electric motor including a microcontroller configured to sense a motor stall condition to prevent damage to the motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D WIEST/Primary Examiner, Art Unit 3617